In re Hanner, Sheldon W.; applying for remedial writ; to the Court of Appeal, Second Circuit, No. 17,160-KA; Parish of Winn, 8th Judicial District Court, Div. “ ”, No. 27894.
Prior report: La.App., 476 So.2d 426.
Granted in part; otherwise denied. That part of defendant’s sentence imposing two years’ confinement at hard labor because of use of a firearm in commission of the crime is reversed and set aside. The bill of information did not charge defendant with R.S. 14:95.2, or firearm use. See State v. Jackson, 480 So.2d 263 (La.1985) (No. 84-K-1716), decided December 2, 1985.